757 F.2d 86
Loy Ree B. Marlowe BALLAM, Appellee,v.UNITED STATES of America, Appellant,andState of South Carolina, Defendant.
No. 83-1120.
United States Court of Appeals,Fourth Circuit.
March 15, 1985.

Maria A. Iizuka, Dept. of Justice, Washington, D.C.  (F. Henry Habicht, II, Asst. Atty. Gen., Washington, D.C., Henry Dargan McMaster, U.S. Atty., Glen E. Craig, Asst. U.S. Atty., Columbia, S.C., Robert L. Klarquist, Dept. of Justice, Washington, D.C., on brief), for appellant.
Augustine T. Smythe, Charleston, S.C.  (Morris A. Ellison, Buist, Moore, Smythe & McGee, Charleston, S.C., H.F. Bell, Chesterfield, S.C., on brief), for appellee.
Before PHILLIPS, MURNAGHAN and ERVIN, Circuit Judges.


1
The appellee's petition for rehearing of 747 F.2d 915 and suggestion for rehearing in banc were submitted to this Court.  As no member of the Court requested a poll on the suggestion for rehearing in banc, and


2
As the panel considered the petition for rehearing and is of the opinion that it should be denied,


3
IT IS ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.


4
Entered at the direction of Judge MURNAGHAN, with the concurrence of Judge PHILLIPS.  Judge ERVIN dissents.